Title: To Thomas Jefferson from Thomas Pinckney, 8 July 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 8th July 1793

I wrote to you by the way of Falmouth on the 5th. of this month and sent a copy of that letter by this opportunity since closing this last I received from Mr. Johnson the inclosed Protest stating the misconduct of the commander of a French Frigate. Mr. Johnson was particularly requested to forward it to our Government or I would have sent it directly to Mr. Morris at Paris. As enquiries concerning the event will probably be made in the same channel you will oblige me by enabling me to answer them. With great respect I am Dear Sir Your faithful & obedt Servt.

Thomas Pinckney

 